--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 1 TO AT-THE-MARKET EQUITY SALES AGREEMENT


February 11, 2016
 
STIFEL, NICOLAUS & COMPANY, INCORPORATED
One South Street, 15th Floor
Baltimore, Maryland 21202


Ladies and Gentlemen:


Discovery Laboratories, Inc., a Delaware corporation (the “Company”), and
Stifel, Nicolaus & Company, Incorporated (“Stifel”), are parties to that certain
At-the-Market Equity Offering Sales Agreement dated February 11, 2013 (the
“Original Agreement”). All capitalized terms not defined herein shall have the
meanings ascribed to them in the Original Agreement.  The parties, intending to
be legally bound, hereby amend the Original Agreement as follows:


1.
Section 1(a) of the Original Agreement is hereby deleted and replaced with the
following:



“Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), on Form S-3 (File
No. 333-196420), in respect of the Common Stock (including the Shares)
(collectively, the “Securities”) not earlier than three years prior to the date
hereof; such registration statement, and any post-effective amendment thereto,
has become effective; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission (the base prospectus filed as part of such registration
statement, in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Basic Prospectus”; the various parts of such registration statement, including
all exhibits thereto and any prospectus supplement relating to the Shares that
is filed with the Commission and deemed by virtue of Rule 430B to be part of
such registration statement, each as amended at the time such part of the
registration statement became effective, are hereinafter collectively called the
“Registration Statement”; the Company will, if necessary, prepare a prospectus
supplement to the prospectus included as a part of such registration statement
specifically relating to the Shares prepared and filed with the Commission
pursuant to Rule 424(b) under the 1933 Act, hereinafter called the “Prospectus
Supplement”; the prospectus relating to the Shares, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act is
herein called the “Prospectus”; any reference herein to the Basic Prospectus,
the Prospectus Supplement or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the 1933 Act; any reference to any amendment or supplement to the
Basic Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to
refer to and include any post-effective amendment to the Registration Statement,
any prospectus supplement relating to the Shares filed with the Commission
pursuant to Rule 424(b) under the 1933 Act and any documents filed under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and incorporated
therein, in each case after the date of the Basic Prospectus, the Prospectus
Supplement or the Prospectus, as the case may be; any reference to any amendment
to the Registration Statement shall be deemed to refer to and include any annual
report of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the 1933 Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”).


No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 

--------------------------------------------------------------------------------

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.”


2.                    Section 10(a) of the Original Agreement is hereby deleted
and replaced with the following:


“Unless earlier terminated pursuant to this Section 10, this Agreement shall
automatically terminate upon the earliest to occur of (i) the sale of the all of
the Shares on the terms and conditions set forth in this Agreement, (ii)
February 11, 2019, or (iii) termination of the Agreement pursuant to Section
10(b), (c) or (d) below.”


3.                    All references to “February 11, 2013” set forth in Annex 1
of the Original Agreement are revised to read “February 11, 2013 (as amended by
Amendment No. 1 to Sales Agreement, dated February 11, 2016)”.


4.                    Except as specifically set forth herein, all other
provisions of the Original Agreement shall remain in full force and effect.


5.                   Entire Agreement; Amendment; Severability. This Amendment
No. 1 together with the Original Agreement (including all schedules and exhibits
attached hereto and thereto and Placement Notices issued pursuant hereto and
thereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. All references in the
Original Agreement to the “Agreement” shall mean the Original Agreement as
amended by this Amendment No. 1; provided, however, that all references to “date
of this Agreement” in the Original Agreement shall continue to refer to the date
of the Original Agreement, and the reference to “time of execution of this
Agreement” set forth in Section 10(e) shall continue to refer to the time of
execution of the Original Agreement.


6.                    Applicable Law; Consent to Jurisdiction. This amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the principles of conflicts of laws. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan, for
the adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.


7.                   Waiver of Jury Trial. The Company and Stifel each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this amendment or any transaction
contemplated hereby.
 
2

--------------------------------------------------------------------------------

8.                   Counterparts. This amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
amendment by one party to the other may be made by facsimile transmission.


If the foregoing correctly sets forth the understanding among the Company and
Stifel, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and Stifel.



 
Very truly yours,
         
DISCOVERY LABORATORIES, INC.
           
By:
/s/ John A. Tattory
   
Name:
John A. Tattory
   
Title:
Senior Vice President and Chief Financial Officer
           
ACCEPTED as of the date first-above written:
           
STIFEL, NICOLAUS & COMPANY, INCORPORATED
           
By:
/s/ Daniel J. Covatta
   
Name:
Daniel J. Covatta
   
Title:
Managing Director
 

 
 
3

--------------------------------------------------------------------------------